EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chien-hung Yu, Registration No. 74,923 on 2/7/2022.
The following claims had been amended:
1. (Currently amended) An information processing apparatus comprising: 
a display; and 
a processor, configured to: 
extract contents from a plurality of events within a display target period in a schedule; 
determine a relationship between the contents; 
convert the plurality of events into a plurality of semantic diagrams, wherein each of the plurality of semantic diagrams comprises a plurality of components representing the contents of the corresponding event, and the plurality of components are associated with one another according to the relationship between the contents, wherein the plurality of semantic diagrams are editable by editing the plurality of components; and 
display on the display the plurality of semantic diagrams arranged in an order of scheduled execution times within the display target period in the schedule, wherein 
the processor performs the editing the plurality of components by removing one of the plurality of components from one of the plurality of semantic diagrams, 
in response to removing the one of the plurality of components from the one of the plurality of semantic diagrams, the processor controls displaying a new semantic diagram which does not include the one of the plurality of components that has been removed, and the processor removes a content corresponding to the one of the plurality of components that has been removed, 
wherein the contents of the plurality of events comprise a plurality of attendees and an agenda for a meeting performed by the plurality of attendees,  
wherein the contents of the plurality of events further comprise a material comprising a document file, a voice file, or a video file to be used at the meeting, 
wherein the plurality of components of the sematic diagrams comprise graphical icons or representations of the contents, 
wherein the processor displays each of the plurality of semantic diagrams with a component indicating a scheduled execution time, and in a case where one event 
of the plurality of events is not completed within [[a]] the scheduled execution  time, 
the processor changes at least one of a content of [[a]] the component indicating [[a]] the scheduled execution time of the one event, or a content of [[a]] the component 
indicating [[a]] the scheduled execution time of a subsequent event to the one event, 
wherein, in a case where a scheduled completion time of the one event or the               subsequent event is determined not to be changeable, the processor does not change   the scheduled completion time of the one event or the subsequent event that is determined not to be changeable in the component indicating the scheduled execution   time of the one event or the subsequent event.
3. (Currently amended) The information processing apparatus according to claim 1, wherein the processor displays each of the plurality of semantic diagrams with a size corresponding to a length of [[a]] the scheduled execution time of a corresponding one of the plurality of events.
23. (Currently amended) The information processing apparatus according to claim 1, wherein the processor first displays the plurality of semantic diagrams corresponding to the plurality of events, and, in response to an operation of a user, then displays a combination diagram obtained by combining the plurality of semantic diagrams.
25, (Currently amended) The information processing apparatus according to claim 23, wherein, in a case where the user moves the one semantic diagram to a display region of the other semantic diagram on the display, the processor displays the combination diagram.
26. (Currently amended) A non-transitory computer readable medium storing an information processing program causing a computer to function as: 
a processor, configured to: 
extract contents from a plurality of events within a display target period in a schedule; 
determine a relationship between the contents; 
convert the plurality of events into a plurality of semantic diagrams, wherein each of the plurality of semantic diagrams comprises a plurality of components representing the contents of the corresponding event, and the plurality of components are associated with one another according to the relationship between the contents, wherein the plurality of semantic diagrams are editable by editing the plurality of components; and 
display on a display the plurality of semantic diagrams arranged in an order of scheduled execution times within the display target period in the schedule,
wherein the processor performs the editing the plurality of components by removing one of the plurality of components from one of the plurality of semantic diagrams, 
in response to removing the one of the plurality of components from the one of the plurality of semantic diagrams, the processor controls displaying a new semantic diagram which does not include the one of the plurality of components that has been removed, and the processor removes a content corresponding to the one of the plurality of components that has been removed, 
wherein the contents of the plurality of events comprise a plurality of attendees and an agenda for a meeting performed by the plurality of attendees, 
wherein the contents of the plurality of events further comprise a material comprising a document file, a voice file, or a video file to be used at the meeting, 
wherein the plurality of components of the sematic diagrams comprise graphical icons or representations of the contents, 
wherein the processor displays each of the plurality of semantic diagrams with a component indicating a scheduled execution time, and in a case where one event of the plurality of events is not completed within [[a]] the  scheduled execution  time, 
the processor changes at least one of a content of [[a]] the component indicating [[a]] the scheduled execution time of the one event, or a content of [[a]] the component 
indicating [[a]] the scheduled execution time of a subsequent event to the one event, 
wherein, in a case where a scheduled completion time of the one event  
or the subsequent event is determined not to be changeable, the processor does not      change the scheduled completion time of the one event or the subsequent event that is determined not to be changeable in the component indicating the scheduled execution   time of the one event or the subsequent event. 
38. (Currently amended) The information processing apparatus according to claim 1, wherein the plurality of events are texts-based events arranged based on the scheduled execution time of each of the plurality of events. 

4.	The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations display on the display the plurality of semantic diagrams arranged in an order of scheduled execution times within the display target period in the schedule, wherein the processor performs the editing the plurality of components by removing one of the plurality of components from one of the plurality of semantic diagrams, in response to removing the one of the plurality of components from the one of the plurality of semantic diagrams, the processor controls displaying a new semantic diagram which does not include the one of the plurality of components that has been removed, and the processor removes a content corresponding to the one of the plurality of components that has been removed, wherein the contents of the plurality of events comprise a plurality of attendees and an agenda for a meeting performed by the plurality of attendees,  wherein the contents of the plurality of events further comprise a material comprising a document file, a voice file, or a video file to be used at the meeting, wherein the plurality of components of the sematic diagrams comprise graphical icons or representations of the contents, wherein the processor displays each 
of the plurality of semantic diagrams with a component indicating a scheduled 
execution time, and in a case where one event of the plurality of events is not                completed within the scheduled execution time,  the processor changes at least  
one of a content of the component indicating the scheduled execution time of  
the one event, or a content of the component indicating the scheduled
execution time of a subsequent event to the one event, wherein, in a case where a        scheduled completion time of the one event or the subsequent event is determined 
not to be changeable, the processor does not change the scheduled completion time of the one event or the subsequent event that is  determined not to be changeable
in the component indicating the scheduled execution time of the one event or the 
subsequent event recited in claims 1 and 26, when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 26 and as a whole.
Thus, claims 1 and 26 are allowed over the prior arts of record.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIAPrimary Examiner, 
Art Unit 2143  

/XUYANG XIA/Primary Examiner, Art Unit 2143